EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Googe on 06/10/2021.

The application has been amended as follows: 

In the Specification: 
In ¶ [0045], line 5, the phrase “arm adjustments 22” has been removed and the phrase --- arm adjustment uprights 22 --- has been inserted. 

In the Claims: 
Please replace the claims with the following. 

1. 	A running emulator for increasing an athlete's strength during movement of specific muscles used for running, the running emulator comprising: 
a lower body frame having: 
vertically positioned front upright members supporting an arm rest sled, 

a platform horizontally mounted inside a base of the lower body frame; 
a pair of leg resistance assemblies slidably mounted on an outside of the pair of vertical dual upright members, each of said pair of leg resistance assemblies comprising:
a leg adjustment sled support including one or more attached sleds that are slidably mounted onto a respective dual upright members for height adjustment,
a bearing on said leg adjustment sled support onto which a first axle plate assembly is rotatably mounted,
a leg cylinder range assembly slidably mounted on the respective dual upright members underneath the leg adjustment sled support and attached to the leg adjustment sled support with an adjustment bolt, and
a pair of resistance members, each with a first end attached to the leg cylinder range assembly and a second end attached to a respective adjustment slide 2on the first axle plate-;
a pair of leg workout assemblies pivotally mounted to a first axle protruding from the first axle plate assembly from an outside of the lower body frame to an inside of the lower body frame, each of the pair of leg workout assemblies comprising:

an elongate leg extension tube arranged to reciprocate inside of the leg extension carrier, and
a foot cradle pivotally mounted to a distal end of the elongate leg extension tube, wherein during use by an athlete the elongate leg extension tube pivots with respect to the first axle and reciprocates through the leg extension carrier such that a path travelled by the athlete's foot on the foot cradle emulates motion of a sprinter; and 
a hinged arm rest assembly mounted inside the arm rest sled for holding a body weight of the athlete while performing an exercise.  

2. 	The running emulator of claim 1, further comprising: 
an upper body frame having vertically centered upright members on both sides of the upper body frame, each upright member having a plurality of holes;
3an arm resistance assembly slidably mounted on the outside and bottom of each of the upright members and secured to each of the upright members on at least one of the plurality of holes, the arm resistance assembly comprising:
a second axle plate assembly,
an arm cylinder range assembly slidably mounted on a top of each of the upright members, and

an arm workout assembly mounted to each of the upright members, the arm workout assembly pivotally mounted on a second axle protruding from outside of the upper body frame to inside of the upper body frame and having:
an arm width adjuster pivotally mounted on the second axle on the inside of the upper body frame,
a first arm member that is slidably mounted inside an arm adjustment sled which is mounted to the arm width adjuster,
a second arm member mounted at an end of the first arm member, the second arm member being distal from the second axle, and a handle located at a distal end of the second arm member, 
wherein during use by the athlete, the arm workout assembly pivots with respect to the upper body frame and the pair of arm resistance members resist movement of the arm workout assembly.  

3. 	The running emulator of claim 1, wherein the pair of leg workout assemblies are vertically and adjustably mounted on the pair of dual upright members, respectively, to resist twisting of the pair of leg workout assemblies when in use during a leg workout.  


5. 	The running emulator of claim 1, wherein each of 
the pair of leg workout assemblies pivotally mounted on the inside of the lower body frame to the first axle of the leg resistance assembly such that a height of each first axle of the pair of leg resistance assemblies and the pair of leg workout assemblies are adjustable to a height of a hip joint of the athlete.  

6. 	The running emulator of claim 5, wherein each of the pair of leg resistance assemblies includes the first axle plate assembly connecting the respective leg resistance assembly on the outside of the lower body frame to the respective leg workout assembly on the inside of the lower body frame such that when the athlete is moving the athlete's feet on the foot cradles, movement of the feet rotates each of the first axle plate assemblies and compresses the pair of resistance members attached to each of the pair of the leg resistance assemblies.  



8. 	The running emulator of claim 1, wherein the foot cradle of each of the pair of leg workout assemblies is pivotally mounted and swivels with respect to the elongate leg extension tube of the pair of leg workout assemblies and adjusts laterally to a width of the athlete with a collar mounted on a leg extension rod of the elongate leg extension tube.  

9. 	A running emulator for increasing an athlete's strength during movement of muscles used for running, the running emulator comprising: 
a lower body frame comprising-:
vertically positioned front upright members supporting an arm rest sled-,
a pair of vertical dual upright members centered on sides of the lower body frame-, and 
a platform horizontally mounted inside of a base of the lower body frame;
a pair of leg resistance assemblies slidably mounted on an outside of said pair of dual upright members, -each of said pair of leg resistance assemblies comprising:

a first axle plate assembly rotatably mounted onto said leg adjustment sled support,
a first cylinder range assembly slidably mounted on the respective dual upright members underneath the leg adjustment sled support and attached to the leg adjustment sled support with an adjustment bolt, and
a pair of resistance members, each with one end attached to the first cylinder range assembly and the other end attached to a respective adjustment slide mounted 6on the first axle plate; 
a pair of leg workout assemblies pivotally mounted to a first axle that protrudes from an outside of the lower body frame to an inside of the lower body frame, each of the pair of leg workout assemblies having:
a leg extension carrier pivotally mounted to the first axle and arranged perpendicular to the first axle plate,
a leg extension tube reciprocating within the leg extension carrier and extending from a first end to a second end that is distal from the first end, and
a foot cradle pivotally mounted to the second end of the leg extension tube, wherein during use by an athlete the leg extension tube pivots with respect to the first axle and reciprocates through the leg 
a hinged arm rest assembly mounted inside the arm rest sled for holding a body weight of the athlete while performing a lower body workout; 
an upper body frame having vertically centered opposing upright members on both sides of the upper body frame, each upright member including a plurality of holes; 
an arm resistance assembly slidably mounted on an outside and bottom of each upright member on at least one of the plurality of holes, the arm resistance assembly comprising:
a second axle plate assembly,
a second cylinder range assembly slidably mounted on a top of a respective upright member, and
a pair of arm resistance members, each mounted on a first end to the second axle plate assembly and on a second end to the second cylinder range assembly;
an arm workout assembly mounted to each of the upright members, the arm workout assembly pivotally mounted to a second axle protruding from outside of the upper body frame to an inside of the upper body frame and having:
an arm width adjuster pivotally mounted on the second axle on the inside of the upper body frame,

a second arm member mounted perpendicular to the first arm member at an end of the first arm member that is distal from the second axle, and a rotatable handle located on a distal end of the second arm member; 
wherein during use by the athlete, the arm workout assembly pivots with respect to the upper body frame and the pair of arm resistance members resist movement of the arm workout assembly.


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: reference number “109” in Fig. 12 needs to point to the wheel.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With respect to claims 1-9, the prior art of record fails to disclose, teach or render obvious a running emulator with all the structural components and functional limitations as detailed in claims 1 and 9. Although, the closest prior art, Hundley (US 2007/0197353 A1), teaches a running emulator (Figs. 4-5) having a plurality of the features recited in claims 1 and 9, it fails to teach all the limitations and it would not have been obvious to a person of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784